Exhibit 10-h-1
EMPLOYMENT AGREEMENT
 
          THIS EMPLOYMENT AGREEMENT is entered into on this 13th day of
November, 1998, by and between NORDSON CORPORATION, an Ohio corporation (the
“Company”), and EDWARD P. CAMPBELL (“Employee”).
W I T N E S S E T H:
          WHEREAS, Employee is an executive and key employee of the Company, has
fully and ably discharged his responsibilities and duties in his service to the
Company to date, and is now serving the Company as President and Chief Executive
Officer;
          WHEREAS, the Company desires to assure itself of continuity of
management in the event of any threatened or actual Change in Control (as
hereafter defined);
          WHEREAS, the Company desires to provide inducements for Employee not
to engage in activity competitive with the Company;
          WHEREAS, the Company desires to assure itself, in the event of any
threatened or actual Change in Control, of the continued performance of services
by Employee on an objective and impartial basis and without distraction by
concern for his employment status and security;
          WHEREAS, Employee is willing to continue in the employ of the Company
but desires assurance that his responsibilities and status as an executive of
the Company will not be adversely affected by any threatened or actual Change in
Control;
          NOW, THEREFORE, the Company and Employee agree as follows:
          1. OPERATION OF AGREEMENT. This Agreement shall be effective and
binding immediately upon its execution, but, anything in this Agreement to the
contrary notwithstanding, this Agreement shall not be operative unless and until
there has been a Change in Control while Employee is in the employ of the
Company. For purposes of this Agreement, a Change in Control shall have occurred
if at any time any of the following events occurs:
          (a) a report is filed with the Securities and Exchange Commission (the
“SEC”) on Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or
report), each as promulgated pursuant to the Securities Exchange Act of 1934
(the “Exchange Act”), disclosing that any “person” (as the term “person” is used
in Section 13(d) or Section 14(d)(2) of the Exchange Act) is or has become a
beneficial owner, directly or indirectly, of securities of the Company
representing

 



--------------------------------------------------------------------------------



 



25% or more of the combined voting power of the Company’s then outstanding
securities;
          (b) the Company files a report or proxy statement with the SEC
pursuant to the Exchange Act disclosing in response to Item 1 of Form 8-K
thereunder or Item 5(f) of Schedule 14A thereunder that a Change in Control of
the Company has or may have occurred or will or may occur in the future pursuant
to any then-existing contract or transaction;
          (c) the Company is merged or consolidated with another corporation
and, as a result thereof, securities representing less than 50% of the combined
voting power of the surviving or resulting corporation’s securities (or of the
securities of a parent corporation in case of a merger in which the surviving or
resulting corporation becomes a wholly-owned subsidiary of the parent
corporation) are owned in the aggregate by holders of the Company’s securities
immediately prior to such merger or consolidation;
          (d) all or substantially all of the assets of the Company are sold in
a single transaction or a series of related transactions to a single purchaser
or a group of affiliated purchasers; or
          (e) during any period of 24 consecutive months, individuals who were
Directors of the Company at the beginning of such period cease to constitute at
least a majority of the Company’s Board of Directors (the “Board”) unless the
election, or nomination for election by the Company’s shareholders, of more than
one half of any new Directors of the Company was approved by a vote of at least
two-thirds of the Directors of the Company then still in office who were
Directors of the Company at the beginning of such 24 month period.
The first date on which a Change in Control occurs is referred to herein as the
“Change in Control Date.” Upon the occurrence of a Change in Control while
Employee is in the employ of the Company, this Agreement shall become
immediately operative subject, however, to the provisions of Section 2, below.
          2. POSSIBLE “UNDOING” OF A CHANGE IN CONTROL. If a report is filed
with the SEC disclosing that a person (the “Acquiror”) is or has become a
beneficial owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the company’s
outstanding securities and, as a result of that filing, a Change in Control,

2



--------------------------------------------------------------------------------



 



as defined in Paragraph 1(a), above, occurs, while Employee is in the employ of
the Company, then, as provided in Paragraph 1, above, this Agreement will become
immediately operative. However, if:
          (a) a Change in Control as described in Paragraph 1(a) occurs while
Employee is in the employ of the Company;
          (b) the Acquiror subsequently transfers or otherwise disposes of
sufficient securities of the Company in one or more transactions, to a person or
persons other than affiliates of the Acquiror or any persons with whom the
Acquiror has agreed to act together for the purpose of acquiring, holding,
voting or disposing of securities of the Company, so that, after such transfer
or other disposition, the Acquiror is no longer the beneficial owner, directly
or indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding securities;
          (c) at the time of the subsequent transfer or disposition that reduced
the Acquiror’s holdings to less than 10% as provided in (b), immediately above,
no other event constituting a Change in Control had occurred; and
          (d) at the time of the subsequent transfer or other disposition that
reduced the Acquiror’s holdings to less than 10%, Employee’s employment with the
Company had not been terminated by the Company without cause or by Employee for
good reason,
then, for all purposes of this Agreement, the filing of the report constituting
a Change in Control under Paragraph 1(a) shall be treated as if it had not
occurred and this Agreement shall return to the status it had immediately before
the filing of the report constituting a Change in Control under Paragraph 1(a).
Accordingly, if and when a new Change in Control occurs, this Agreement will
again become operative on the date of that new Change in Control.
          3. EMPLOYMENT, CONTRACT PERIOD.
          (a) Subject to the terms and conditions of this Agreement, upon the
occurrence of a Change in Control, the Company shall continue to employ Employee
and Employee shall continue in the employ of the Company for the period
specified in Paragraph 3(b) (the “Contract Period”), in the position and with
the duties and responsibilities set forth in Paragraph 4.
          (b) The Contract Period shall commence on the

3



--------------------------------------------------------------------------------



 



Change in Control Date and, subject only to the provisions of Paragraph 9 below,
shall continue for a period of twenty-four months to the close of business on
the day (the “Contract Expiration Date”) falling twenty-four months after the
Change in Control Date.
          4. POSITION, DUTIES, RESPONSIBILITIES. At all times during the
Contract Period, Employee shall:
          (a) hold the same position with substantially the same duties and
responsibilities as an executive of the Company as Employee held immediately
before the Change in Control Date and those duties and responsibilities may be
extended, from time to time during the Contract Period, by the Board with
Employee’s consent;
          (b) adhere to and implement the policies and directives promulgated,
from time to time, by the Board;
          (c) observe all Company policies applicable to executive personnel of
the Company; and
          (d) devote his business time, energy, and talent to the business of
and to the furtherance of the purposes and objectives of the Company to
generally the same extent as he has so devoted his business time, energy, and
talent before the Change in Control Date, and neither directly nor indirectly
render any business, commercial, or professional services to any other person,
firm, or organization for compensation without the prior approval of the Board.
Nothing in this Agreement shall preclude Employee from devoting reasonable
period of time to charitable and community activities or the management of his
investment assets provided such activities do not materially interfere with the
performance by Employee of his duties hereunder.
          5. COMPENSATION. For services actually rendered by Employee on behalf
of the Company during the Contract Period as contemplated by this Agreement the
Company shall pay to Employee a base salary, annual bonus and stock options
(together referred to as “Total Compensation”) as follows:
          (a) base salary at a rate equal to the highest of (i) the rate in
effect immediately before the Change in Control date, (ii) the rate in effect
exactly two years before the Change in Control Date, or (iii) such greater rate
as the Company may determine. The base salary shall be paid to Employee in the
same increments and on the same schedule each month as in effect immediately
before the Effective Date;

4



--------------------------------------------------------------------------------



 



          (b) an annual bonus under the 1995 Management Incentive Compensation
Plan as amended, or any substitute therefore, (“Bonus Plan”) equal to the
highest of (i) the amount calculated using the Bonus Plan in effect immediately
before the Change in Control Date, (ii) the amount calculated using the Bonus
Plan in effect exactly two years before the Change of Control Date, or
(iii) such greater amount as the Company may determine. The annual bonus shall
be paid to the Employee not later than the first payroll date in January
following the plan year for which the bonus was earned;
          (c) stock options shall be granted annually at such times, under such
terms and conditions, and in such amounts, as to be no less valuable than the
greater value of (i) stock options granted immediately before the Change in
Control Date, (ii) stock options granted two years before the Change in Control
Date, and (iii) such greater value as the Company may determine.
          6. VACATION, HOLIDAYS AND SICK LEAVE. Employee will be entitled to
such periods of vacation, holidays and sick leave allowance each year as are
determined by the Company’s policies relevant to vacation, holidays and sick pay
for executive personnel as in effect immediately before the Change in Control
Date or as may be increased from time to time thereafter. Neither vacation time
nor sick leave allowance will be accumulated from year to year.
          7. OTHER COMPANY PLANS, BENEFITS, AND PERQUISITES. During the Contract
Period Employee shall continue to be entitled to participate in every employee
benefit plan, incentive plan or arrangement (“Plan”) that is generally available
to executive personnel of the Company immediately before the Change in Control
Date or that is specifically extended to Employee by the Company before the
Change in Control Date, whether or not Employee is eligible to participate in
such Plan on the date of this Agreement. Employee’s participation in and
benefits under any such Plan shall be on the terms and subject to the conditions
specified in the governing document of the particular plan or arrangement as in
effect immediately before the Change in Control Date, which terms and conditions
shall not be amended during the Contract Period unless the benefits to Employee
are at least as great under the Plan as amended (or under a substitute Plan) as
were the benefits under the Plan as in effect immediately before the Change in
Control Date. Specific Plans of the Company to which Employee is entitled to
benefits include, but are not limited to, the Plans (or any substitute Plan)
listed on Exhibit A hereto.

5



--------------------------------------------------------------------------------



 



The Company will also provide Employee with such perquisites during the Contract
Period as the Company customarily provided to similarly situated executive
personnel in the period immediately before the Change in Control Date.
          8. ADDITIONAL BENEFIT. If a Change in Control occurs and this
Agreement becomes operative and thereafter Employee’s employment is terminated
by the Company without cause or by Employee for good reason, whether such
termination occurs before, on, or after the Contract Expiration Date, the
Company shall pay and provide benefits to or with respect to Employee in such
amounts and at such times so that the aggregate benefits payable to or with
respect to Employee under the Salaried Plan and the Excess Benefit Plans will be
equal to the aggregate benefits that would have been paid to or with respect to
Employee under the Salaried Plan and the Excess Benefit Plans if Employee were
exactly five years older than his actual age and his credit under the Salaried
Plan and the Excess Benefit Plans were equal to the greater of his actual
service or the amount of service he is deemed to have under paragraph 12(a)(iv),
below. If Employee’s employment is terminated after a Change in Control by the
Company without cause or by Employee for good reason and Employee is entitled to
additional benefits by virtue of the additional five years of deemed age
provided for in this Paragraph 8, then the Company shall directly provide such
benefits to Employee in the same manner as additional benefits are to be
provided to Employee under paragraph 12(a), below.
          9. PRIORITY OF PARAGRAPHS 2 OVER 8. Paragraph 2 of this Agreement
shall take precedence over Paragraph 8 of this Agreement so that if a Change in
Control occurs and is subsequently undone under Paragraph 2 of this Agreement,
Employee will thereafter have no rights under Paragraph 8 of this Agreement
unless and until a further Change in Control occurs.
          10. EFFECT OF DISABILITY. If during the Contract Period and before his
employment hereunder is otherwise terminated, Employee becomes disabled to such
an extent that he is prevented from performing his duties hereunder by reason of
physical or mental incapacity: (a) he shall be entitled to disability and other
benefits at least equal to those that would have been available to him had the
Company continued, throughout the period of Employee’s disability, all of its
programs, benefits, and policies with respect to disabled employees that were in
effect immediately before the Change in Control; and (b) if he recovers from his
disability before the end of the Contract Period he shall be reinstated as an
active employee for the remainder of the Contract Period under and subject to
all of the terms of this Agreement including, without limitation, the Company’s
right to terminate Employee with or without cause under Paragraph 11(b).

6



--------------------------------------------------------------------------------



 



          11. TERMINATION FOLLOWING A CHANGE IN CONTROL. Following a Change in
Control:
          (a) Employee’s employment hereunder will terminate without further
notice upon the death of Employee;
          (b) The Company may terminate Employee’s employment hereunder
effective immediately upon giving notice of such termination:
          (i) for “cause,” (A) if Employee commits an act of fraud,
embezzlement, theft, or other similar criminal act constituting a felony and
involving the Company’s business or (B) if Employee breaches his agreement with
respect to the time to be devoted to the business of the Company set forth in
Paragraph 3(d) hereof and fails to cure such breach within 30 days of receipt of
written notice of such breach from the Board; or
          (ii) without cause at any time; and
          (c) Employee may terminate his employment hereunder effective
immediately upon giving of notice of such termination or retirement:
          (i) without cause at any time; or
          (ii) for “good reason,” which, for purposes of this Agreement shall
mean notice by the Employee to the Company of the occurrence of any of the
following:
          (A) any reduction in base salary or position or any material reduction
in responsibilities or duties contemplated for Employee under this Agreement or
any material reduction in the aggregate of employee benefits, perquisites, or
fringe benefits contemplated for Employee under this Agreement, provided that
any particular reduction described in this clause (A) shall constitute “good
reason” only if Employee terminates his employment within six months of the date
of the reduction; or
          (B) any good faith determination by Employee that, as a result of
fundamental differences of opinion between Employee and the Board as to the
goals of the Company, Employee is unable to carry out the responsibilities and
duties contemplated for Employee under this Agreement, provided that any
determination by Employee described in this clause (B) shall constitute “good
reason” only if Employee terminates his employment within six months of the
Change in Control Date.

7



--------------------------------------------------------------------------------



 



          12. SEVERANCE COMPENSATION.
          (a) If, before the Contract Expiration Date, Employee’s employment is
terminated by the Company without cause or by Employee for good reason, then,
except as provided in Paragraph 12(b), 12(c), or 12(d), the Company shall pay
and provide to Employee the following compensation and benefits through the last
to occur of (x) the expiration of twenty-four months after the effective date of
the termination, and (y) the Contract Expiration Date (such last-to-occur date
is hereinafter referred to as the “Severance Benefits Termination Date”):
          (i) Base Salary and Annual Bonus at the highest rate payable to
Employee during the Contract Period, to be paid at the times provided in
Paragraph 5 hereof;
          (ii) in lieu of the opportunity to receive stock option grants during
the period from the effective date of termination through the Severance Benefits
Termination Date, the Company will pay to Employee an amount in cash equal to
the product of (A) the aggregate value of the stock options granted to Employee
with Respect to the fiscal year ended immediately prior to the Change in Control
and (B) a fraction, the numerator of which is the number of days from the
effective date of termination through the Severance Benefits Termination Date
and the denominator of which is 365; for this purpose, the value of the stock
options will be determined using the Black-Scholes option price model;
          (iii) coverage under the Company’s medical, dental, insurance,
short-term disability, long-term disability plans, and other Plans, as listed on
Exhibit A, Items 7 through 14 (provided that he became eligible to participate
therein prior to the date his employment is terminated), each as in effect on
the Change in Control Date (or, if subsequently amended to increase benefits to
Employee or his dependents, as so amended) and each as if Employee’s employment
had continued through the Severance Benefits Termination Date; and
          (iv) coverage and service credit under the Salaried Plan and the
Excess Benefit Plans maintained in connection with the Salaried Plan under which
he is eligible to participate so that the aggregate benefits payable to or with
respect to the Employee under the

8



--------------------------------------------------------------------------------



 



Salaried Plan and the Excess Benefit Plan will be equal to the aggregate
benefits that would have been paid to or with respect to Employee under the
Salaried Plan and the Excess Benefit Plans if Employee’s employment had
continued through the Severance Benefits Termination Date.
If any of the benefits to be provided under the Company’s Plans cannot be
provided through that Plan to Employee following termination of his employment,
the Company shall directly provide the full equivalent of such benefits to
Employee. For example, since it is not possible to provide additional service
credit directly through the Salaried Plan, if Employee becomes entitled to an
additional 18 months of service credit under the Salaried plan pursuant to
(iv) above, the Company will be required to pay to Employee, from its general
assets, on each date on which Employee receives a payment from the Salaried
Plan, a supplemental payment equal to the amount by which that particular
payment under the Salaried Plan would have been increased if Employee’s total
service credit under the Salaried Plan were 18 months greater than is actually
the case by reason of this Agreement. In addition, if in these circumstances any
payments become due under the Salaried Plan with respect to Employee following
his death, the Company will be obligated to make similar supplemental payments
with respect to Employee on the dates on which payments are made with respect to
Employee under the Salaried Plan.
Furthermore, the provisions of this Agreement shall not affect the validity or
enforceability of any other agreement between the Company and Employee, and the
benefits provided under this Agreement shall be additive to any other benefits
promised to Employee under such other agreement. Moreover, this Agreement shall
not operate to negate any other assurances provided to Employee.
          (b) If Employee becomes entitled to compensation and benefits pursuant
to Paragraph 12(a) he shall use reasonable efforts to seek other employment,
provided, however, that he shall not be required to accept a position of less
importance and dignity or of substantially different character than of his
position with the Company or a position that would require Employee to engage in
activity in violation of Employee’s agreement with respect to noncompetition set
forth in Paragraph 14 hereof nor shall he be required to accept a position
outside the greater Cleveland area. The Company’s obligations under item (i) and
(ii) of Paragraph 12(a) will be offset by payments and

9



--------------------------------------------------------------------------------



 



benefits received by Employee from another employer to the following extent:
          (i) The Company’s obligation to pay any particular installment of base
salary following Employee’s termination will be offset, on a dollar for dollar
basis, by any cash compensation received by Employee from another employer
before the date on which the installment of base salary is payable by the
Company.
          (ii) To the extent that Employee is provided medical, dental, or
short-term or long-term disability income protection benefits by another
employer during any period, the Company will be relieved of its obligation to
provide such benefits to Employee. For example, if a new employer provides
Employee with a medical benefits plan that pays $500.00 for a specific claim
made by Employee and the Company’s medical insurance plan would have paid
$750.00 for that claim, then the Company will be obligated to pay Employee
$250.00 with respect to that claim.
Other than as provided in this Paragraph 12(b) Employee shall have no duty to
mitigate the amount of any payment or benefit provided for in this Agreement.
          (c) If during any period in which Employee is entitled to payments or
benefits from the Company under Paragraph 12(a):
          (i) Employee materially and willfully breaches his agreement with
respect to confidential information set forth in Paragraph 13 hereof and such
breach directly causes the Company substantial and demonstrable damage; or
          (ii) Employee materially and wilfully breaches his agreement with
respect to noncompetition set forth in Paragraph 14 hereof and such breach
directly causes the Company substantial and demonstrable damage;
then the Company will be relieved of its obligations under paragraph 12(a)
hereof as of the first day of the month immediately following the date of such
material breach.
          (d) If Employee dies on or before the Severance Benefits Termination
Date and immediately before his death he is entitled to payments or benefits
from the Company under Paragraph 12(a), the Company will be relieved of its

10



--------------------------------------------------------------------------------



 



obligations under item (i) of Paragraph 12(a) as of the first day of the month
immediately following the month in which Employee dies and thereafter the
Company will provide to Employee’s beneficiaries and dependents salary
continuation payments, benefits under the Excess Benefits Plan (as supplemented
by item (iii) of Paragraph 12(a), and continuing medical and dental benefits to
the same extent (subject to reduction for payments or benefits from a new
employer under paragraph 12(b) as if Employee’s death had occurred while
Employee was in the active employ of the Company.
          13. CONFIDENTIAL INFORMATION. Employee agrees that he will not, during
the term of the Agreement or at any time thereafter, either directly or
indirectly, disclose or make known to any person, firm, or corporation any
confidential information, trade secret, or proprietary information of the
Company that Employee may acquire in the performance of Employee’s duties
hereunder. Upon the termination of Employee’s employment with the Company,
Employee agrees to deliver forthwith to the Company any and all literature,
documents, correspondence, and other materials and records furnished to or
acquired by Employee during the course of such employment.
          14. NONCOMPETITION. During any period in which Employee is receiving
Total Compensation under this Agreement (whether during the Contract Period
pursuant to Paragraph 5 or following termination pursuant to Paragraph 12(a),
Employee shall not act as a proprietor, investor, director, officer, employee,
substantial stockholder, consultant, or partner in any business engaged to a
material extent in direct competition with the Company in any market in any line
of business engaged in by the Company during the Contract period. If Employee
delivers to the Company a written waiver of his right to receive any further
compensation or benefits pursuant to Paragraph 12(a), if agreed to by the
Company in writing, he shall be released, effective as of the date of agreement
by the Company, from the post-termination noncompetition covenant contained in
this Paragraph 14.
          15. COSTS OF ENFORCEMENT. The Company shall pay and be solely
responsible for any and all costs and expenses (including attorneys’ fees)
incurred by Employee in seeking to enforce the Company’s obligations under this
Agreement unless and to the extent a court of competent jurisdiction determines
that the Company was relieved of those obligations because (a) the Company
terminated Employee for cause (as determined under Paragraph 11(b)(i) hereof),
(b) Employee voluntarily terminated his employment other than for good reason
(as determined under Paragraph 11(c)(ii) hereof), or (c) Employee materially and
willfully breached his agreement not to compete with the Company

11



--------------------------------------------------------------------------------



 



or his agreement with respect to confidential information and such breach
directly caused substantial and demonstrable damage to the Company. The Company
shall forthwith pay directly or reimburse Employee for any and all such costs
and expenses upon presentation by Employee or by counsel selected from time to
time by Employee of a statement or statements prepared by Employee or by such
counsel of the amount of such costs and expenses. If and to the extent a court
of competent jurisdiction renders a final binding judgment determining that the
Company was relieved of its obligations for any of the reasons set forth in (a),
(b) or (c) above, Employee shall repay the amount of such payments or
reimbursements to the Company. In addition to the payment and reimbursement of
expenses of enforcement provided for in this Paragraph 15, the Company shall pay
to Employee in cash, as and when the Company makes any payment on behalf of, or
reimbursement to, Employee, an additional amount sufficient to pay all federal,
state, and local taxes (whether income taxes or other taxes) incurred by
Employee as a result of (x) payment of the expense or receipt of the
reimbursement, and (y) receipt of the additional cash payment. The Company shall
also pay to Employee interest (calculated at the Base Rate from time to time in
effect at National City Bank, Cleveland, Ohio, compounded monthly) on any
payments or benefits that are paid or provided to Employee later than the date
on which due under the terms of this Agreement.
          16. EMPLOYEE RIGHTS. Nothing expressed or implied in this Agreement
shall create any right or duty on the part of the Company or Employee to have
Employee remain in the employ of the Company before any Change in Control and
Employee shall have no rights under this Agreement if his employment with the
Company is terminated for any reason or for no reason before any Change in
Control. Nothing expressed or implied in this Agreement shall create any duty on
the part of the Company to continue in effect, or continue to provide to
Employee, any plan or benefit unless and until a Change in Control occurs. If,
before a Change in Control, the Company ceases to provide any plan or benefit to
Employee, nothing in this Agreement shall be construed to require the Company to
reinstitute that plan or benefit to Employee upon the later occurrence of a
Change in Control.
          17. NOTICES. For purposes of this Agreement, all communications
provided for herein shall be in writing and shall be deemed to have been duly
given when delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company
(Attention: President) at its principal executive office and to Employee at his
principal residence, or to such other address as either party may have furnished
to the other in writing and in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

12



--------------------------------------------------------------------------------



 



          18. ASSIGNMENT, BINDING EFFECT.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company and the Company’s successors and assigns. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and or
assets of the Company, by agreement in form and substance satisfactory to
Employee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
          (b) This Agreement shall be binding upon Employee and this Agreement
and all rights of Employee hereunder shall inure to the benefit of, and be
enforceable by, Employee and his personal or legal representatives, executors,
or administrators. No right, benefit, or interest of Employee hereunder shall be
subject to assignment, anticipation, alienation, sale, encumbrance, charge,
pledge, hypothecation, or to execution, attachment, levy, or similar process;
except that Employee may assign any right, benefit, or interest hereunder if
such assignment is permitted under the terms of any plan or policy of insurance
or annuity contract governing such right, benefit, or interest.
          19. INVALID PROVISIONS.
          (a) Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent, but only to the extent, of
such prohibition or unenforceability without invalidating the remaining portions
hereof and such remaining portions of this Agreement shall continue to be in
full force and effect.
          (b) In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable, the parties will negotiate in good
faith to replace such provision with another provision that will be valid or
enforceable and that is as close as practicable to the provision held invalid or
unenforceable.
          20. MODIFICATION. No modification, amendment, or waiver of any of the
provisions of the Agreement shall be effective unless in writing, specifically
referring hereto, and signed by both parties.
          21. WAIVER OF BREACH. The failure at any time to enforce any of the
provisions of this Agreement or to require

13



--------------------------------------------------------------------------------



 



performance by the other party of any of the provisions of this Agreement shall
in no way be construed to be a waiver of such provisions or to affect either the
validity of this Agreement or any part of this Agreement or the right of either
party thereafter to enforce each and every provision of this Agreement in
accordance with the terms hereof.
          22. GOVERNING LAW. This Agreement has been made in and shall be
governed and construed in accordance with the laws of the State of Ohio.
          23. GROSS-UP OF PAYMENTS DEEMED TO BE EXCESS PARACHUTE PAYMENTS.
          (a) The Company and Employee acknowledge that, following a Change of
Control, one or more payments or distributions to be made by the Company to or
for the benefit of Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement, under some other plan,
agreement, or arrangement, or otherwise) (a “Payment”) may be determined to be
an “excess parachute payment” that is not deductible by the Company for Federal
income tax purposes and with respect to which Employee will be subject to an
excise tax because of Sections 280G and 4999, respectively, of the Internal
Revenue Code (hereinafter referred to respectively as “Section 280G” and
“Section 4999”). If Employee’s employment is terminated after a Change of
Control occurs, the Accounting Firm, which, subject to any inconsistent position
asserted by the Internal Revenue Service, shall make all determinations required
to be made under this Paragraph 23, shall determine whether any Payment would be
an excess parachute payment and shall communicate its determination, together
with detailed supporting calculations, to the Company and to Employee within
30 days after the date on which Employee’s employment with the Company
terminates or such earlier time as is requested by the Company. The Company and
Employee shall cooperate with each other and the Accounting Firm and shall
provide necessary information so that the Accounting Firm may make all such
determinations. The Company shall pay all of the fees of the Accounting Firm for
services performed by the Accounting Firm as contemplated in this Paragraph 23.
          (b) If the Accounting Firm determines that any Payment gives rise,
directly or indirectly, to liability on the part of Employee for excise tax
under Section 4999 (and/or any penalties and/or interest with respect to any

14



--------------------------------------------------------------------------------



 



such excise tax), the Company shall make additional cash payments to Employee,
from time to time and at the same time as any Payment constituting an excess
parachute payment is paid or provided to Employee, in such amounts as are
necessary to put Employee in the same position, after payment of all federal,
state, and local taxes (whether income taxes, excise taxes under Section 4999 or
otherwise, or other taxes) and any and all penalties and interest with respect
to any such excise tax, as Employee would have been in after payment of all
federal, state, and local income taxes if the Payments had not given rise to an
excise tax under Section 4999 and no such penalties or interest had been
imposed.
          (c) If the Internal Revenue Service determines that any Payment gives
rise, directly or indirectly, to liability on the part of Employee for excise
tax under Section 4999 (and/or any penalties and/or interest with respect to any
such excise tax) in excess of the amount, if any, previously determined by the
Accounting Firm, the Company shall make further additional cash payments to
Employee not later than the due date of any payment indicated by the Internal
Revenue Service with respect to these matters, in such amounts as are necessary
to put Employee in the same position, after payment of all federal, state, and
local taxes (whether income taxes, excise taxes under Section 4999 or otherwise,
or other taxes) and any and all penalties and interest with respect to any such
excise tax, as Employee would have been in after payment of all federal, state,
and local income taxes if the Payments had not given rise to an excise tax under
Section 4999 and no such penalties or interest had been imposed.
          (d) If the Company desires to contest any determination by the
Internal Revenue Service with respect to the amount of excise tax under
Section 4999, Employee shall, upon receipt from the Company of an unconditional
written undertaking to indemnify and hold Employee harmless (on an after tax
basis) from any and all adverse consequences that might arise from the
contesting of that determination, cooperate with the Company in that contest at
the Company’s sole expense. Nothing in this Paragraph 23(d) shall require
Employee to incur any expense other than expenses with respect to which the
Company has paid to Employee sufficient sums so that after the payment of the
expense by Employee and taking into account the payment by the Company with
respect to that expense and any and all taxes that may be imposed upon Employee
as a result of his receipt of that payment, the net effect is no cost to
Employee. Nothing in this Paragraph 23(d) shall require Employee to extend the
statute of limitations with respect

15



--------------------------------------------------------------------------------



 



to any item or issue in his tax returns other than, exclusively, the excise tax
under Section 4999. If, as the result of the contest of any assertion by the
Internal Revenue Service with respect to excise tax under Section 4999, Employee
receives a refund of a Section 4999 excise tax previously paid and/or any
interest with respect thereto, Employee shall promptly pay to the Company such
amount as will leave Employee, net of the repayment and all tax effects, in the
same position, after all taxes and interest, that he would have been in if the
refunded excise tax had never been paid.
          (e) For purposes of this Paragraph 23, the term “Accounting Firm”
means the independent auditors of the Company for the fiscal year preceding the
year in which the earlier of (i) the date of termination of Employee’s
employment with the Company, or (ii) the year, if any, in which occurred the
first Change of Control occurring after the date of this Agreement, and such
firm’s successor or successors; provided, however, if such firm is unable or
unwilling to serve and perform in the capacity contemplated by this Agreement,
the Company shall select another national accounting firm of recognized standing
to serve and perform in that capacity under this Agreement, except that such
other accounting firm shall not be the then independent auditors for the Company
or any of its affiliates (as defined in Rule 12b-2 promulgated under the
Exchange Act).
          IN WITNESS WHEREOF, the Company and Employee have executed this
Agreement on the day and year first above written.

            NORDSON CORPORATION
      By:           Thomas L. Moorhead      Title: Vice President, Law and
Assistant Secretary              Employee:             Edward P. Campbell       
     

16



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPANY PLANS
          1. The Nordson Corporation 1995 Management Incentive Compensation
Plan;
          2. The Nordson Corporation 1993 Long-Term Performance Plan;
          3. The Nordson Corporation Salaried Employees Pension Plan (the
“Salaried Plan”);
          4. Nordson Corporation Officers’ Deferred Compensation Plan;
          5. The Nordson Corporation Excess Defined Benefit Pension Plan and the
Excess Defined Contribution Retirement Plan (the “Excess Benefit Plans”);
          6. The Nordson Corporation Employees’ Savings Trust Plan (NEST);
          7. The Nordson Corporation Non-Union Employees Stock Ownership Plan;
          8. The Nordson Corporation Salaried Employees’ Health Plan;
          9. The Nordson Corporation Prescription Drug Plan;
          10. The Nordson Corporation Short Term and Long Term Disability Plans;
          11. The Nordson Corporation Employees’ Dental Expense Plan;
          12. The Nordson Corporation Group Life Insurance Plan-Salaried;
          13. The Nordson Corporation Group Travel Accident Plan;
          14. The Company’s car allowance Plan;
          15. Nordson’s policy of reimbursement for club dues, airline travel
clubs, and the like.

17